 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 1 of 8 Page ID #:124




 1   Eric Hatteberg                                                  1~ DEC -2 PM 3~ 09
 2 2322 Calle Almirante
                                                                      :~.,   1. ,.~ ~ 3 ~~ CALIF.
 3 San Clemente, CA 92673
                                                                      ~..~..,~q~,,4.~~_.__._-----___
 4 949-370-0051
 5 gabwitheric@gmail.com
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA

11
12 ERIC HATTEBERG,                                 Case No.: 8:19-cv-01425-DOC-KES,c

13      Plaintiff,

14         vs.                                     Joint Rule 26(f) Report

15   CAPITAL ONE BANK(USA),N.A.

16   ASSIGNEE OF HSBC BANK                         Scheduling Conference:

17   NEVADA,N.A.,                                  Date: December 16, 2019

18               Defendant                         Time: 8:30am

19
20                                                 Honorable David O. Carter

21
22
23
           In compliance with the Court's October 10, 2019 Scheduling Order, Federal
24
     Rule of Civil Procedure 26(fl and Local Rule 26-1, Plaintiff Eric Hatteberg, as Pro
25
     Se ("Plaintiff'), and Defendant Capital One Bank,(USA), N.A., Assignee of                      '~
26
     HSBC Bank Nevada,N.A.,(Defendant objects to the entity being sued by
27
     Plaintiff; asserts entity should be "Capital One Bank(USA),N.A.)("Defendant"
28

                                               i
                      JOINT RULE 26(f)REPORT / Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 2 of 8 Page ID #:125




 1   or "Capital One"), by and through their respective counsel of record, respectfully
 2   submit the following Joint Report.
 3         Plaintiff and Defendant Capital One met and conferred on November 26,
 4   2019 in order to prepare this Joint Report.
 5
 6 I.      FACTUAL Summary of The Case Claims &Defenses
 7         Plaintiff: Capital One alleged Plaintiff was obligated on a transacts
 8   account ("Account"). Plaintiff disputed the amount owed and terms of the alleg
 9   Account beginning October 2018. Capital One received a "cease and desist" orc
10 from Plaintiff revoking consent to contact Plaintiffs cellular phone in OctoY
11 2018. Plaintiff received twenty-three (23) unauthorized phone calls after this d~
12   in violation of the Telephone Consumer Protection Act ("TCPA"). All c~
13 originated from a number known to be used for debt collection purpos
14   originated from an ATDS, occurred frequently at the same time each day, and the
15   calls were made with an artificial pre-recorded voice.
16         Defendant: Defendant denies committing any wrongful act or violating any
17   law. Specifically, Defendant asserts that at all relevant times it had consent to call
18   Plaintiff with an autodialer regarding his alleged debt owed to Defendant.
19 Defendant asserts that any phone calls made to Plaintiff were not made with the
20 use of an automatic
                          telephone dialing system. Defendant denies any liability to
21
   Plaintiff in this case, and specifically, denies that it violated the TCPA. Defendant
22
   further denies Plaintiff is entitled to any ofthe relief he seeks from Defendant.
23
24
           II.    LEGAL ISSUES
25
           Plaintiff:    The principal legal issues are whether Defendant's condt
26
     violated the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. whi
27
     protects consumers from receiving harassing, intrusive and unwanted phone calls
28

                                                 2

                        JOINT RULE 26(f)REPORT / Case# 8:19-cv-01925-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 3 of 8 Page ID #:126




 1   The Parties are not aware of any unusual procedural, substantive, or evidenti
 2   issues.
 3         Defendant:
 4          Whether Defendant called Plaintiff using an automatic telephone dialing
 5   system as defined in 47 U.S.C. § 227;
 6          Whether Defendant had prior express consent to call Plaintiff using ar
 7   automatic telephone dialing system;
 8          Whether Defendant's calls that violated the TCPA were willful and knowing
 9   violations of the TCPA;
10         Whether Defendant's calls were for the purposes of collecting a debt;ThE
11   appropriateness of Defendant's actions pursuant to the terms of Plaintiff's Credi
12   Card Agreement, as it relates to the TCPA;
13         Whether DEFENDANT violated the TCPA;
14         Whether Plaintiff suffered any damages and, if so, the extent of any
15   damages.
16
17 III.    MOTIONS
18         Plaintiff:    There are no prior or pending motions.          Plaintiff does no
19   anticipate the filing of any motions at this time, however Plaintiff reserves the righ
20   to file all appropriate motions.
21         Defendant: Defendants will likely file a protective order. Defendants also
22   anticipate filing a motion for summary judgement at or near the end of discovery
23 Possible issues that may be determined by motion for summary judgement includE
24   whether any call at issue was made by an automatic telephone dialing system a:
25 that term is defined by the TCPA; whether Plaintiff has suffered any damages, anc
26   if so, whether those damages can be attributed to Defendant.
27 //
28   //

                                                 3

                        JOINT RULE 26(f)REPORT / Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 4 of 8 Page ID #:127




 1    IV. AMENDING THE PLEADINGS
 2         The Parties do not anticipate the need to amend the pleadings further or
 3   add additional parties; however, Plaintiff requests the ability to amend pleadings,
 4   necessary, until the date ofthe Discovery cut-off.
 5
 6   V.    INITIAL DISCLOSURES
 7         The Parties agree to comply with the provisions of Federal Rule of Civi]
 8   Procedure 26(a)(1)(c) by providing initial disclosures no more than 14 days after
 9 the Scheduling Conference on December 16, 2019.
10
11   VI.   DISCOVERY PLAN AND STATUS
12         Plaintiff:    Plaintiff is preparing for discovery at this time, but has
13   conducted any discovery to date.
14         Plaintiffs discovery will be directed toward all correspondence sent
15 received between the parties and electronic receipts indicating correspondence
16   been received; other correspondence between any party and a government agency
17 Plaintiff will direct discovery toward phone records, recordings of voice mails, anc
18   any other applicable items. Plaintiff plans to serve Defendants a Request fog
19   Admissions, Request for Documents and Interrogatories.
20         Plaintiff does not foresee any issues about claims of privilege or o'
21   protection and Plaintiff does not intend to file a protective order.
22         The Parties agree to the production of documents stored in electronic
23 (.pdfl or in hard copy. The parties are not aware of any preservation issues.
24         The Parties confirm the number of interrogatories and length of depositi
25   shall be as set forth in the Federal Rules of Civil Procedure. The Parties nro~
26   no more than 30 document requests and no more than 30 requests for admission
27   be served per party.
28

                                                 9

                        JOINT RULE 26(f)REPORT / Case# 8:19-cv-01925-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 5 of 8 Page ID #:128




 1         No changes are necessary to the Rule 26(a) disclosures and discovery is n
 2   to be conducted in phases or otherwise limited. All discovery will be governed t
 3 the Federal Rules of Civil Procedure including the limits set forth in the rules.
 4         Defendant: This matter is not complex. Discovery has not yet starte
 5   Defendant anticipates it will take the deposition of Plaintiff, and may also tal
 6   depositions of any third-party witnesses.
 7         Defendant anticipates production of confidential, trade secret, and/
 8   commercially sensitive information during the pendency of this action. As
 9   anticipates requesting a protective order, to be entered by the Court, to govern tl
10   use and disclosure of information that is deemed confidential, trade secret, and/
11   commercially sensitive.
12
13   VII. RELATED CASES
14         Plaintiff: Plaintiff has a related case in Orange County Superior
15   Case# 30-2019-01078453-CL-CL-CJC, and said case was documented in his
16   Complaint.
17
18   VII. RELIEF SOUGHT IN THE COMPLAINT
19         Plaintiff: Plaintiff is seeking the following damages:
20        (a) Statutory damages
21                (i) $500 per TCPA violation(~3= $11,500.00)
22                OR
23                (ii) $1,500 per willful TCPA violation(~3= $34,500.00)
24        (b)Filing Fees
25        (c)Process server cost, printing cost, and postage
26        (d)For any other relief as the Court may deem proper.
27         Plaintiff understands the TCPA is a strict liability statute that creates
28   private right of action with each violation resulting in damages of no less th

                                                 5

                       JOINT RULE 26(f)REPORT / Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 6 of 8 Page ID #:129




 1   $500, which may be trebled for willful or knowing violations pursuant to 47 U.S.0
 2   §227~b)~3)~B)-~C)
 3         Defendant: Capital One denies Plaintiff is entitled to any damages.
 4
 5   IX. PROPOSED DATES LEADING TO TRIAL DATE
 6         The Parties jointly propose the following dates:
 7         (a)    Discovery cut-off date: June 8, 2020
 8         (b)    Final motion cut-off date: July 27,2020
 9         (c)    Final Pretrial Conference date: August 31, 2020
10         (d)    Trial date: September 29,2020
11
12   X.    TRIAL ESTIMATES
13         Plaintiff has demanded a jury trial. The Parties estimate the trial should
14   no more than 2-3 days
15
16   XI.   SETTLEMENT DISCUSSIONS
17          The parties are actively engaged in settlement negotiations. Both Partie
18   are hopeful this matter can resolve itself promptly.
19         The parties consent to a settlement conference before a magistrate judge i
20   the two parties are unable to come to mutual settlement agreement.
21
22   XII. COMPLEXITY OF CASE
23         The Parties agree the case is not complex and does not require reference
24   the manual for complex litigation.
25
26   XIII. SEVERANCE,BIFURCATION,ORDERING OF PROOF
27         The Parties do not anticipate severance, bifurcation or other ordering of
28   proof will be required based on the current pleadings.

                                               c
                      JOINT RULE 26(f)REPORT / Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 7 of 8 Page ID #:130




 1
 2   Respectfully submitted on this day of ~~~~M~~ Z r ~~
 3
 4
                                                  ~     _    ~._
 5
 6                                      Eric Hatteberg,     ai iff, Pro Se
 7
 8
 9
                                  BALLARD SPAHR
10
                                                      By: s/ Marcos D. Sasso
11                                                    Marcos ante asso
12                                                    Attorneys for Defendant

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                  JOINT RULE 26(f)REPORT / Case# 8:19-cv-01925-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 18 Filed 12/02/19 Page 8 of 8 Page ID #:131




 1
 2
 3                             CERTIFICATE OF SERVICE
 4          I, Eric Hatteberg, filed with the clerk of the court, the above NOTICE
 5                       and sent a copy to counsel on record via postal mail.
 6    DEe~,~~3a~~ 2~ 20I~

 7
      Marcos D. Sasso
 8    Attorney for Capital One
 9    Ballard Spahr LLP
      2029 Century Park East, Suite 800
10
      Los Angeles, CA 90067
11   (424)204-4400
12    sassom@ballardspahr.com

13
14                                                                ~~
15                                                  Eric Hatteberg, Plai~tjf ,Pro Se
                                                    2322 Calle Almirante
16
                                                    San Clemente, CA.92673
17                                                 (949)370-0051
18                                                  ~abwitheric(a,gmai1.com

19
20
21
22
23
24
25
26
27
28

                                               9

                      JOINT RULE 26(f)REPORT / Case# 8:19-cv-01925-DOC-KES
